COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               '
 ENRIQUE MARTINEZ,                                             No. 08-12-00320-CR
                                               '
                             Appellant,                          Appeal from the
                                               '
 v.                                                             41st District Court
                                               '
 THE STATE OF TEXAS,                                         of El Paso County, Texas
                                               '
                            State.             '               (TC# 20100D00620)




                                          ORDER

       The Court GRANTS the State=s third motion for extension of time to file the brief

until October 8, 2013. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE STATE=S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime Esparza, the State’s Attorney, prepare the

State=s brief and forward the same to this Court on or before October 8, 2013.

       IT IS SO ORDERED this 11th day of September, 2013.



                                                    PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.